DETAILED ACTION
This action replaces the prior non-final rejection mailed April 26, 2022 and results from the discovery of co-pending application 17/695,828.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screws and portable refrigeration system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both inlet port and the motor.  
The drawings are objected to because reference numeral “108” should be added to Figures 2 and 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of the Peltier effect” in claims 1 and 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claim 1 line 2 and claim 9 line 4, “liquid with the” would be clearer if written as  --liquid within the--.
In claim 1 line 10 “the impeller” should be changed to --the impeller component-- for consistency.
In claim 1 line 15 and claim 9 line 17, “fixed to case” would be clearer if written as --fixed to the case--.
In claim 1 line 21 and claim 9 lines 23-24, “the chiller/heater component an electron flow to a thermal heat transfer” would be clearer if written --the chiller/heater component comprises an electron flow to provide thermal heat transfer--.
In claim 4 line 1, “claim3” should be changed to --claim 3--.
In claim 5 line 2, “from inlet” would be clearer if written as --from the inlet--.
In claim 6 lines 1-4, “when the liquid is made to flow by the impeller component in a positive direction within the case component, a wetted side of chiller/heater component is driven to lower temperatures and a dry side to a higher temperature” should be changed to --wherein when electrons are made to flow in a positive direction within the chiller/heater component, a wetted side of the chiller/heater component is driven to lower temperatures and a dry side to a higher temperature-- since it is the flow direction of the electrons, not the liquid, that controls whether the Peltier device cools or heats the liquid, as also explained in paragraph [0018] of applicant’s specification.
In claim 7 lines 1-4, “when the liquid is made to flow by the impeller component in a negative direction within the case component, a wetted side of the chiller/heater component is driven to the higher temperatures and a dry side to the lower temperature” should be changed to --when electrons are made to flow in a negative direction within the chiller/heater component, a wetted side of chiller/heater component is driven to higher temperatures and a dry side to the lower temperature-- since it is the flow direction of the electrons, not the liquid, that controls whether the Peltier device cools or heats the liquid, as also explained in paragraph [0018] of applicant’s specification and since there is no prior recitation of “higher temperatures”.
In claim 9 line 1, “A thermo-electric cooler pump method of a comprising” would be clearer if written as --A method of pumping a liquid with a thermo-electric cooler pump comprising--.  Accordingly, in claim 9 line 4, “a liquid” should also be changed to   --the liquid--.
In claim 9 lines 29-30, “in a positive direction” would be clearer if written as --in a positive direction to remove heat from the liquid--.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of copending Application No. 17/695,828 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,866,164 to Rice in view of U.S. Patent 8,989,566 to Liu and U. S. Patent 7,752,852 to Akei.
Referring to claims 1-3, Rice teaches an electric cooler pump system comprising:
a case component (case of pump 114), wherein the case component seals a liquid with the electric cooler pump system so that the liquid does not enter the electric cooler pump system except by an inlet port (on the upstream side or 114) and escape the thermo-electric cooler pump system except by an exit port (on the upstream side or 114) (Fig. 1, col. 2 lines 47-53); and
a chiller/heater component (102), wherein the chiller/heater (1020) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (component 102 is a thermo-electric cooler and it is well known that thermoelectric coolers are “solid state devices that convert electrical energy into a temperature gradient, known as the ‘Peltier effect’” as evidenced by Akei col. 2 line 66 - col. 3 line 4).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump”.  Liu teaches a system comprising:
a motor component (30), wherein the motor component (30) is situated outside of a case component (60), wherein the motor component (30) is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole (23) (Figures 1-5; col. 3 line 65- col. 4 line 12); and
an impeller component (40), wherein the impeller component (40) is contained within the case component (60), wherein the impeller component (40) is wetted by the liquid, wherein the impeller component (40) is attached to the shaft such that the motion of motor component (30) is transferred to the impeller component (40) causing it to move, and wherein a motion of impeller component (40) causes the liquid to enter an inlet port (63) and flow toward the exit port (64), wherein the inlet port (63) and the exit port (64) are formed by the case component (60) (Figures 1-5; col. 3 lines 61-64 and col. 4 lines 47-56).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the pump taught by Liu since it has been held that a simple substitution of one known element, the pump of Liu, for another, the generic pump of Rice, to obtain predictable results, the pumping of liquid, was an obvious extension of prior art teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump” and does not teach the chiller/heater being in the case component with the pump.  Liu teaches a heater 84, but does not teach a chiller/heater that transfers heat by the Peltier effect.  Akei teaches a system wherein:
a chiller/heater component (33g) is fixed to a case component (37), and wherein the chiller/heater component (33g) penetrates the case component (37) such that a portion (30g) of the chiller/heater component (33g) is inside the case component (37) and is wetted by liquid while the other part (32g) of chiller/heater component (33g) is outside of the case component (37) and is dry, wherein there is a seal around the chiller/heater component (37) so that liquid does not escape in a vicinity of the chiller/heater component (37), and wherein the chiller/heater (33g) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (Fig. 5; col. 2 line 66 - col. 3 line 4, col. 5 lines 11-27 and col. 7 lines 59-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the chiller/heater location taught by Akei since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), and to increase portability by combining the two components into one case.
Referring to claims 9-11, Rice teaches a method of pumping a liquid with an electric cooler pump comprising:
providing an electric cooler pump (114), wherein the electric cooler pump (114) comprises:
a case component (case of pump 114), wherein the case component seals the liquid within the electric cooler pump system so that the liquid does not enter the electric cooler pump system except by an inlet port (on the upstream side or 114) and escape the thermo-electric cooler pump system except by an exit port (on the upstream side or 114) (Fig. 1, col. 2 lines 47-53); and
a chiller/heater component (102), wherein the chiller/heater (1020) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (component 102 is a thermo-electric cooler and it is well known that thermoelectric coolers are “solid state devices that convert electrical energy into a temperature gradient, known as the ‘Peltier effect’” as evidenced by Akei col. 2 line 66 - col. 3 line 4);
energizing the electric cooler pump (114) and energizing the chiller/heater component (102) so that electrons of the liquid flow in a positive direction to remove heat from the liquid (Figures 1 and 2; col. 1 line 59 - col. 2 line 21, wherein such an electron flow is required in order to provide the disclosed heating and cooling with the disclosed Peltier device);
providing a portable refrigeration system (100), and integrating the electric cooler pump (114) into the portable refrigeration system (100); and cooling the portable refrigeration system with the electric cooler pump (114) (Fig. 1; col. 1 lines 41-46, such as in an automobile).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump”.  Liu teaches a system comprising:
a motor component (30), wherein the motor component (30) is situated outside of a case component (60), wherein the motor component (30) is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole (23) (Figures 1-5; col. 3 line 65- col. 4 line 12); and
an impeller component (40), wherein the impeller component (40) is contained within the case component (60), wherein the impeller component (40) is wetted by the liquid, wherein the impeller component (40) is attached to the shaft such that the motion of motor component (30) is transferred to the impeller component (40) causing it to move, and wherein a motion of impeller component (40) causes the liquid to enter an inlet port (63) and flow toward the exit port (64) (Figures 1-5; col. 3 lines 61-64 and col. 4 lines 47-56); and
wherein energizing the motor component (30) causes the motor component (30) and the impeller component (40) to turn; causing the liquid to flow from the inlet port (63), over a wetted side of a heat exchange component (50) and out of the case component (60) through the exit port (64) (Figures 1-5; col. 5 lines 47-67).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the pump taught by Liu since it has been held that a simple substitution of one known element, the pump of Liu, for another, the generic pump of Rice, to obtain predictable results, the pumping of liquid, was an obvious extension of prior art teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump” and does not teach the chiller/heater being in the case component with the pump.  Liu teaches a heater 84, but does not teach a chiller/heater that transfers heat by the Peltier effect.  Akei teaches a system wherein:
a chiller/heater component (33g) is fixed to a case component (37), and wherein the chiller/heater component (33g) penetrates the case component (37) such that a portion (30g) of the chiller/heater component (33g) is inside the case component (37) and is wetted by liquid while the other part (32g) of chiller/heater component (33g) is outside of the case component (37) and is dry, wherein there is a seal around the chiller/heater component (37) so that liquid does not escape in a vicinity of the chiller/heater component (37), and wherein the chiller/heater (33g) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (Fig. 5; col. 2 line 66 - col. 3 line 4, col. 5 lines 11-27 and col. 7 lines 59-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the chiller/heater location taught by Akei since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), and to increase portability by combining the two components into one case.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,866,164 to Rice in view of U.S. Patent 8,989,566 to Liu, U. S. Patent 7,752,852 to Akei and U. S. Patent Publication 2017/0082117 to Zhou.
Rice, Liu and Akei teach all the limitations of claim 3, as detailed above, and Rice further teaches a system wherein when electrons are made to flow in a positive direction within the chiller/heater component (102), a wetted side (200) of the chiller/heater component (102) is driven to lower temperatures and a dry side (124) to a higher temperature and when electrons are made to flow in a negative direction within the chiller/heater component (102), the wetted side (200) of chiller/heater component (102) is driven to the higher temperatures and the dry side (124) to the lower temperature (Figures 1 and 2; col. 1 line 59 - col. 2 line 21, wherein such an electron flow is required in order to provide the disclosed heating and cooling with the disclosed Peltier device) and wherein the thermo-electric cooler pump system is integrated into a portable refrigeration system (col. 1 lines 41-46, such as in an automobile).  Liu further teaches a system wherein the flow of the liquid is directed from the inlet port (63) to the exit port (64) by a specified geometry of the case component (60) and the impeller component (40) (Figures 1-5; col. 5 lines 47-56).  Rice is silent as to the details of the pump, and Liu is silent as to how the motor is attached to the case component.  Zhou teaches a system wherein a motor component (8-1) is fixed to a case component (17) by a set of screws (Figures 1-5; paragraph [0047]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the chiller/heater location taught by Akei since it has been held that a simple substitution of one known element, the screwed attachment of Zhou, for another, the non-detailed attachment of Liu, to obtain predictable results, the attachment of the motor and pump, was an obvious extension of prior art teachings, since it would be combining prior art elements according to known methods to yield predictable results; and since it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III A, B and D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guy teaches a pump device having a heat exchange element integrated therein, but does the use of a liquid or a Peltier device that passes through the case.  Zoppas teaches a pump having a heating device which passes through a case, but does not teach cooling or a Peltier device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746